Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

MICHAEL TUCKER,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
       vs.                                           ) CAUSE NO.      1:21-cv-284
                                                     )
CITY OF INDIANAPOLIS,                                )
                                                     )
                Defendant.                           )
                                                     )

                             COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

       1.       Plaintiff, Michael Tucker (“Tucker”), by counsel, bring this action against

Defendant, City of Indianapolis, (“Defendant”) alleging violations of the Americans

with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.

                                           II. PARTIES

       2.       Tucker is a resident of Marion County, Indiana which is within the

geographical boundaries of the Southern District of Indiana.

       3.       Defendant      maintains   offices   and   conducts   business      within   the

geographical boundaries of the Southern District of Indiana.

                                 III. JURISDICTION AND VENUE

       4.       Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §12117.

       5.       Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A).
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 2 of 7 PageID #: 2




       6.      Tucker was an “employee” as that term is defined by 42 U.S.C. §12111(4).

       7.      Tucker satisfied his obligation to exhaust his administrative remedies

having timely filed Charges of Discrimination with the U.S. Equal Employment

Opportunity         Commission   (“EEOC”)     against    Defendant     alleging    disability

discrimination. Tucker received the required Notices of his Right to Sue and timely files

this action.

       8.      A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                                 IV. FACTUAL ALLEGATIONS

       9.      On or about January 17, 2017, Tucker began working for the Defendant as a

Consultant II.

       10.     In or about March 2018, Tucker was promoted to Consultant II.

       11.     At all relevant times, Tucker met or exceeded Defendant’s legitimate

performance expectations.

       12.     Tucker is diagnosed with Tourette syndrome.

       13.     Tucker’s condition substantially impairs one or more major life activities.

Therefore, Tucker has a disability as that term is defined by the Americans with

Disabilities Act.

       14.     Defendant was aware of Tucker’s disability.

       15.     Tucker reported to Hope Tribble (“Tribble”), Area Manager.


                                             -2-
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 3 of 7 PageID #: 3




       16.    In or about June 2017, Tribble began discriminating against and harassing

Charging Party for his disability.

       17.    In or about June 2017, Tucker brought his service dog to work. Tribble told

Tucker that he needed to follow Defendant’s process for requesting an accommodation

and sent him and his service dog home.

       18.    Tribble began complaining about Tucker and his service dog to other

employees of Defendant.

       19.    Tucker subsequently made a request for an accommodation with

Defendant’s Disability Affairs Department, but Defendant did not approve an

accommodation for Tucker until about September 2017, when Defendant told Tucker

that he could work remotely when needed.

       20.    In or about July 2018, Defendant told Tucker that he was using his

accommodation “too much” and limited the extent to which Tucker could use his

accommodation.

       21.    In or about December 2018, Defendant eliminated Tucker’s

accommodation and said that he could use his leave on request, as all of Defendant’s

employees could.

       22.    In or about April 2019, Defendant finally accommodated Tucker by

allowing him to bring his service dog to work.




                                           -3-
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 4 of 7 PageID #: 4




         23.   In or about October 2017, Tucker engaged in a protected activity and filed a

complaint with Defendant against Tribble.

         24.   Following Tucker’s complaint, Tribble’s conduct continued and created a

hostile work environment for Tucker.

         25.   In or about January 2018, Tucker received a write-up from Tribble for a

comment he made to another employee. Other employees were not disciplined for

engaging in similar behavior.

         26.   In or about March 2018, when many department employees were being

promoted from level I to level II, Tribble expressed to other employees that she did not

want to promote Tucker to Consultant II, despite him being qualified for the position.

         27.   Tucker made additional complaints about discrimination by Tribble in or

about November 2017, in or about May 2018, and several thereafter.

         28.   Defendant took no action in response to Tucker’s complaints, which

permitted Tribble to continually harass and create a hostile work environment for

Tucker throughout the remainder of his employment.

         29.   On June 8, 2018, Tucker was in a department meeting when he had to step

out for a phone call and received news that his mother passed away.

         30.   Tribble berated Tucker for leaving the meeting and subsequently

complained to Tucker and other employees of Defendant about his use of bereavement

leave.




                                            -4-
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 5 of 7 PageID #: 5




       31.    When non-disabled employees experienced a death in the family, Tribble

showed them empathy and often gave them flowers or sympathy cards.

       32.    In or about August 2018, Tucker applied for a promotion with Defendant.

       33.    Although Tucker was highly qualified for the position, Defendant awarded

the position to an outside, non-disabled application on or about September 19, 2018.

       34.    On November 6, 2019, Defendant terminated Tucker’s employment.

                                  V. CAUSES OF ACTION

                     COUNT I – ADA – DISABILITY DISCRIMINATION

       35.    Tucker hereby incorporates by reference paragraphs one (1) through thirty-

four (34) of his Complaint as if the same were set forth at length herein.

       36.    Defendant discriminated against Tucker on the basis of his disability by

subjecting his to disparate treatment.

       37.    Defendant discriminated against Tucker on the basis of his disability by

failing to engage in the interactive process in good faith and denying his reasonable

accommodations.

       38.    Defendant’s actions were intentional, willful and in reckless disregard of

Tucker’s legally protected rights as protected by the Americans with Disabilities Act, as

amended, 42 U.S.C. §12101 et. seq.

       39.    Tucker has suffered damages as a result of Defendant’s actions.

                             COUNT II – ADA - RETALIATION

       40.   Tucker hereby incorporates paragraphs one (1) through thirty-nine (39) of


                                            -5-
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 6 of 7 PageID #: 6




his Complaint.

       41.   Defendant retaliated against Tucker for exercising his rights under the

ADA.

       42.   Defendant’s actions were intentional, willful, and in reckless disregard of

Tucker’s rights as protected by the ADA.

       43.   Tucker suffered damages as a result of Defendant’s unlawful actions.

                                   VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Michael Tucker, respectfully requests that this Court

enter judgment in his favor and award him the following relief:

       1.    All wages, benefits, compensation, and other monetary loss suffered as a

result of Defendants’ unlawful actions;

       2.    Pay compensation for any and all other damages suffered as a consequence

of Defendants’ unlawful actions;

       3.    Pay compensatory damages under the ADA;

       4.    Pay punitive damages under the ADA;

       5.    All costs and attorney’s fees incurred as a result of bringing this action;

       6.    Pre- and post-judgment interest on all sums recoverable; and

       7.    All other legal and/or equitable relief this Court sees fit to grant.



                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC


                                            -6-
Case 1:21-cv-00284-JRS-DLP Document 1 Filed 02/03/21 Page 7 of 7 PageID #: 7




                                          By: /s/ Taylor Ferguson_______________
                                          Taylor Ferguson
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email: tferguson@bdlegal.com

                                          Attorneys for Plaintiff, Taylor Ferguson


                              DEMAND FOR JURY TRIAL

       Plaintiff, Michael Tucker, by counsel, requests a trial by jury on all issues deemed

so triable.


                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Taylor Ferguson_______________
                                          Taylor Ferguson
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email: tferguson@bdlegal.com

                                          Attorneys for Plaintiff, Taylor Ferguson




                                            -7-
